DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response to the restriction requirement filed on May 17, 2021, has been received and entered.  Claims 30 has been amended, Claims 1-21 have been cancelled, and no claims have been newly added.  Claims 22-48 are pending in this instant application.
Election/Restrictions
Applicant’s election with traverse following species: the first component comprise AMPS monomer, a hydrogel, the first component comprise polymerizable monomer or oligomer, the first component comprises the polymer and the curing agent, and the second component when combined form the UV curable composition, the first and second components are in gel form, and dual syringe system in the reply filed on May 17, 2021 is acknowledged. Applicant traverses the election of species requirement arguing that the election of species should be withdrawn because the invention relates to the single inventive concepts of the new delivery  system for applying active ingredients to the nail.  Applicant’s argument has been fully considered, but not found persuasive.  It appears that applicant is arguing that neither the composition or the packaging is the invention, but rather the combination of both.  However, in order to examine the claims as to the combination of the delivery system and the composition that makes up the package treatment, understanding what components are present, how the components ar 
	Claims 25, 27, 39, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.   
Claims 22-24, 26, 28-38, and 40-47 are under consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Patent Application Serial No. GB2017/052736 filed on September 15, 2017; and the British Patent Application Serial No. GB1616003.8 filed on September 205, 2016.
Claim Interpretation
The claims are directed towards a kit comprising a first component and second component, wherein each component is in gel form and separately housed in a syringe, and wherein the first component  incudes a source of  hydrogen peroxide and the second component comprises a photoinitiator  With respect to  combining the first and second components to form a UV-curable or UV-polymerizable composition and the capability to be transferred to a nail to treat a nail fungal infection, as long as the materials in the kit are made of the same components as claimed and the dispenser is the instantly elected syringe, the combination would be expected to be able to cure/polymerize when subject to UV radiation and be applied to the nail to threat a fungal infection.  
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant 

Claim Objections
	Claim objected to because of the following informalities:  Claims 29 and 34 are objected to.  Claim 29 is a duplicate of claim 28 and similarly claim 34 is a duplicate of claim 33.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. WO 2005/072783; Pub. Date: Aug. 11, 2005).
 The claims recite a packaged treatment system, comprising: a packaged first flowable component comprising a source of hydrogen peroxide; and a separately packaged second flowable component comprising a photoinitiator; wherein when combined, the first flowable component and the second flowable component form an ultraviolet(UV)-polymerisable composition or a UV-curable composition that forms a solid or a hydrogel upon application of UV light to the UV-polymerisable composition or the UV-curable composition, and from which the hydrogen peroxide is capable of being 
	Regarding claims 22-24, 26, 28-36, 40, 42, 44, and 46-47 Davis discloses a delivery system for a hydrogel  to the skin comprising two separate components, wherein the two components form a skin dressing  and are in a flowable gel form (abstract page 2 last paragraph, page three paragraph 1, 2 and 4) wherein the first hydrogel component comprises poly(AMPS) and various  materials that form polymer  such as various sugars, methacrylates,  etc. (abstract and page 4 paragraphs 3 and 5) and the second composition comprised a UV photo initiator, crosslinker,  and various  materials that form polymers  such as various sugars, methacrylates,  etc. (page 11 Table 1 and page 4 paragraphs 3 and 5); and wherein either or both components comprise moieties that produce hydrogen peroxide (page 3 paragraphs 2 and 3); and a lamp for UV radiation where the solution two components were mixed together and set by the UV radiation of a 1 kW lamp  (page 11 paragraph 1 and page 14; wherein the component individual hydrogels are  supplied in a syringe dispenser with a piston cylinder and nozzle (page 3 paragraph 4).
With respect to combining the first and second components to form a UV-curable or UV-polymerizable composition and the capability to be transferred to a nail to treat a nail fungal infection, as long as the materials in the kit are made of the same components as claimed and the dispenser is the instantly elected syringe, the combination would be expected to be able to cure/polymerize when subject to UV radiation and be applied to the nail to threat a fungal infection.  


Regarding claim 38, Davis discloses wherein the components comprises hydroxyl ethyl cellulose (page 4 last paragraph through page 5 first paragraph).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a two syringe system both comprising a gel wherein the first gel comprises poly(AMPS) and various  materials that form polymer  such as sugars, methacrylates,  etc. (abstract and page 4 paragraphs 3 and 5) and the second  gel composition comprised a UV photo initiator and crosslinker  and various  materials that form polymer  such as sugars, methacrylates,  etc. and (page 11 Table 1 and page 4 paragraphs 3 and 5); and wherein either or both components comprise moieties that produce hydrogen peroxide (page 3 paragraphs 2 and 3) as disclosed by Davis, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Davis had already disclosed a delivery system of a hydrogel to the skin; wherein the system comprised separately housed multiple components; wherein the first component  gel comprises poly(AMPS) and various  materials that form polymer (abstract and page 4 paragraphs 3 and 5) and the second  gel component comprised a UV photo initiator and crosslinker  and various  materials that form polymer (page 11 Table 1 and page 4 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	
	Claims 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. WO 2005/072783; Pub. Date: Aug. 11, 2005) as applied to claim 22-24, 26, 28-36, 40, 42, 44, and 46-47 above, and further in view of Davis et al. (Pub. No.: 2009/0169600; Pub. Date: Jul.2, 2009) herein after 2009/0169600.
	 Regarding claims  41, 43, and 45  Davis et al. remains as applied to claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47.  While Davis discloses  a delivery system for a hydrogel  to the skin comprising two separate components, wherein the two components form a skin dressing  and are in a flowable gel form (abstract page 2 last paragraph, page three paragraph 1, 2 and 4) wherein the first hydrogel component comprises poly(AMPS) and various  materials that form polymer  (abstract and page 4 paragraphs 3 and 5) and the second composition comprised a UV photo initiator, crosslinker,  and various  materials that form polymer  (page 11 Table 1 and page 4 paragraphs 3 and 5); and wherein either or both components comprise moieties that produce hydrogen peroxide (page 3 paragraphs 2 and 3); and a lamp for UV radiation 

	However in the same field of endeavor of delivery system delivery systems for application to the skin in the form of a gel (abstract and [0012]) wherein the components comprise, wherein the first component is a  hydrated hydrogel comprising AMPS ([0015] and [0045]) and the second component is also in the form of a hydrogel [0027], US 2009/0169600 discloses wherein the source of hydrogen peroxide is preformed hydrogen  [0015] and wherein 1.0% w/w of the first component is hydrogen peroxide [0059]; wherein the pH of the first component can be adjusted with citric acid to a pH of 4.3 [0078].  With respect to concentration and ranges of each component MPEP (II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")”	

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Davis et al. and US 2009/0169600. to include preformed hydrogen peroxide as disclosed by US 2009/0169600  in the delivery system wherein the active is 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
	

	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. WO 2005/072783; Pub. Date: Aug. 11, 2005) as applied to claim 22-24, 26, 28-36, 40, 42, 44, and 46-47 above, and further in view Cooper et al. (Pub. No.: US 2014/0079804; Pub. Date: Mar. 20, 2014_
	 Regarding claim 37 Davis et al. remains as applied to claims 22-24, 26, 28-36, 40, 42, 44, and 46-47.  While Davis discloses  a delivery system for a hydrogel  to the skin comprising two separate components, wherein the two components form a skin dressing  and are in a flowable gel form (abstract page 2 last paragraph, page three paragraph 1, 

	However in the same field of endeavor of gels comprising a hydrogen peroxide source for topical application (abstract, [0010], and [0013], Cooper discloses including a thickener into the topical composition [0014].  It would have been prima facie obvious for one of ordinary skill in the art at the time of filling to have each component roughly the same viscosity in order to achieve the same level of thickness for the compositions to remain on the nail together and achieve the same retention and film forming properties as evidenced by the teachings of Cooper [0033].  One who would have practiced this invention would have had reasonable expectation of success because Davis had already disclosed adding thickener to the components (page 4 last paragraph through page 5 first paragraph), while Cooper provided guidance with respect to having a composition with the proper thickness to remain on the nail bed to form a film on said nail.  It would have only required routine experimentation to add the proper amount of thickeners to each 

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617